PER CURIAM.
This is an appeal from an order denying a motion made under 28 U.S.C.A. § 2255 to vacate a judgment and sentence of imprisonment in a criminal case. The motion did no more than challenge the sufficiency of the proofs at the trial in which the prisoner was convicted; and it is too well settled to admit of argument that questions of this sort may not be raised by motion under 28 U.S.C.A. § 2255. Howell v. United States, 4 Cir., 172 F.2d 213, Taylor v. United States, 4 Cir., 177 F.2d 194.
Affirmed.